10
1]

12

14
15
16
17
18
19
20
21

22

24
2s
26
27

28

 

 

Case 5:20-cv-00411-SVK Document1 Filed 01/21/20 Page 1 of 60

Alexander von Brandenfels,
1338 York St, San Francisco, CA, 94110
Tel.: (302) 648-6020

Fax: n/a FILE D

Email: a.von.brandenfels@gmail.com
Plaintiff in pro per JAN 21 2020

SUSAN Y. SOONG
UNITED STATES DISTRICT COURT SFG or eaPomun
NORTHERN DISTRICT OF CALIFORNIA SAN JOSE OFFICE

 

SAN JOSE DIVISION
Alexander von Brandenfels, )
Plaintiff in Pro Per, )
) Case No.:

; ="C 20 00411

Roomster Corp.;

John S. Shriber;

Roman Zaks;
Defendants.

 

we ee NS Ne a a

 

COMPLAINT FOR DAMAGES AND INJUNCTIVE RELIEF UNDER THE
TELEPHONE CONSUMER PROTECTION ACT AND THE RACKETEER
INFLUENCED AND CORRUPT ORGANIZATIONS ACT
DEMAND FOR JURY TRIAL

Complaint: Brandenfels v. Roomster Corp. |

 

 
10
1]
12
| 13
14
15
16
17

18

19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-Qf@d11-SVK Document1 Filed o1/2tZ0 Page 2 of 60

JURISDICTION, VENUE, AND INTRADISTRICT ASSIGNMENT

The Court has jurisdiction under 28 U.S.C. §1331 because this complaint

arises under laws of the United States.

Venue is proper because Defendant Roomster does business in and solicits
consumers in this district, and because a substantial part of the events giving

rise to these claims occurred here.

According to Local Rule 3-2 (c), this lawsuit should be assigned to the San
Jose Division of this court, since a substantial part of the events giving rise

to these claims occurred in Santa Clara County.

PARTIES

Alexander von Brandenfels is a natural person and resident.of San.

Francisco, California.

Roomster Corp. (“Roomster’) is a privately-owned corporation,
incorporated in New York, with its headquarters in New York. Roomster

conducts business throughout the entire United States. Roomster’s address

Complaint: Brandenfels v. Roomster Corp. 2

 
 

 

Case 5:20-cv-Q@d11-SVK Document1 Filed 01/2120 Page 3 of 60

for service of process is: 285 W BROADWAY STE 320 NEW YORK,

NEW YORK, 10013.

6. John S. Shriber is a natural person, and is a co-founder and the Chief

Executive Officer of Roomster.

7. Roman Zaks is a natural person, and is a co-founder and the Chief

Technology Officer of Roomster.

THE TELEPHONE CONSUMER PROTECTION ACT, REGULATIONS

IMPLEMENTING IT, AND RELATED CASE LAW

8. The Telephone Consumer Protection Act (“TCPA”), 47 U.S.C. § 227 et seq.
(1991), is a law regulating telemarketing and the use of auto-dialing
technology. It was enacted in response to increasing abuse of consumers’

telephone systems by businesses.

9. The TCPA offers two private rights of action (47 U.S.C. § 227 (b) (3) and 47
U.S.C. § 227 (c) (5)) to people who receive communications in violation of
the statute. Each one allows recovery of $500 per violation of its respective

subsection, which the court may triple if the violations were knowing or

wo

Complaint: Brandenfels v. Roomster Corp.

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27

28

 

 

10.

11.

12.

Case 5:20-cv-Q@a11-SVK Document1 Filed 01/21220 Page 4 of 60

willful. In addition to these damages, plaintiffs may seek an injunction to

stop future violations.

Recovering damages under both 47 U.S.C. § 227 (b) (3) and 47 U.S.C. § 227
(c) (5) for the same text message is permitted. See e.g. Drew v. Lexington
Consumer Advocacy, LLC, Case No. 16-cv-00200-SBA, Doc. No. 24 at *23
(N.D. Cal. Apr. 18, 2016), where the Court found that plaintiff could
“recover statutory damages for the § 227(b) and § 227(c) violations even

though these violations arise from the same telephone contact”.

The FCC has declared that restrictions on placing “calls” to phones also
apply to sending text messages. Rules and Regulations Implementing the
Telephone Consumer Protection Act of 1991, Report and Order, 18 FCC Red

14014, 14115, para. 165 (2003).

Courts in several different jurisdictions have-found that individuals acting-on
behalf of business entities can be held personally liable for violations of the

TCPA if they personally participated in or authorized those violations. See

€.g.:

Complaint: Brandenfels v. Roomster Corp. 4

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

Case 5:20-cv-Q@g11-SVK Document1 Filed 01/2420 Page 5 of 60

e@ Texas v. American Blastfax, Inc., 164 F. Supp. 2d 892 (W.D. Tex.
2001): “if the officer directly participated in or authorized the
statutory violation, even though acting on behalf of the corporation, he

may be personally liable”.

e Jackson's Five Star Catering, Inc. v. Beason, et al, No. 10-10010 -
Document 64 (E.D. Mich. 2013): “many courts have held that
corporate actors can be individually liable for violating the TCPA. ...
Where courts have declined to find personal liability, there has been
little evidence of the corporate officer’s direct participation in the

wrongdoing.”

e@ Maryland v. Universal Elections, 787 F. Supp. 2d 408 (D. Maryland
2011): “if an individual acting on behalf of a corporation could avoid

individual liability, the TCPA would lose much of its force.”

e Mora v. Zeta Interactive Corp., No. 1:16-cv-00198-DAD-SAB - Doc.

No. 17 (E.D. Cal. 2016) (concurring with the three above cases).

Complaint: Brandenfels v. Roomster Corp. 5

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

Case 5:20-cv-Q@411-SVK Document1 Filed 01/21420 Page 6 of 60

THE RACKETEER INFLUENCED AND CORRUPT ORGANIZATIONS

13.

14.

15.

16.

_ ACT, AND RELATED STATUTES AND CASE LAW
18 U.S.C. §§ 1961-1968 (“the Racketeer Influenced and Corrupt
Organizations Act” or “RICO”) (1970) creates criminal and civil liability for

people who participate in certain kinds of racketeering activity.

Under 18 U.S. Code § 1343 (“Fraud by wire, radio, or television”) (1952), it
is unlawful for one who has “devised ... any scheme or artifice to defraud,
or for obtaining money or property by means of false or fraudulent
pretenses, representations, or promises” to “transmit ... by means of wire ...
communication in interstate or foreign commerce, any writings ... for the

purpose of executing such scheme or artifice”.

Under 18 U.S. Code § 1961 (1), a violation of 18 U.S. Code § 1343 (wire

fraud) may constitute “racketeering activity” for the purposes of RICO.

18 U.S. Code § 1962 lists the activities that are prohibited under the RICO
Act. Most notably, 18 U.S. Code § 1962 (a) makes it unlawful to invest
income derived from racketeering activity into an enterprise, and 18 U.S.
Code § 1962 (c) makes it “unlawful for any person employed by or

associated with any enterprise engaged in, or the activities of which affect,

Complaint: Brandenfels v. Roomster Corp. 6

 
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

17.

18.

19,

Case 5:20-cv-Q8411-SVK Document1 Filed 01/2420 Page 7 of 60

interstate or foreign commerce, to conduct or participate, directly or
indirectly, in the conduct of such enterprise’s affairs through a pattern of

racketeering activity”.

18 U.S. Code § 1964 (c) states that “[a]ny person injured in his business or
property by reason of a violation of section 1962 of this chapter may sue
therefor ... and shall recover threefold the damages he sustains and the cost

of the suit, including a reasonable attorney’s fee”.

To determine what qualifies as “property” for the purposes of a RICO injury,
courts have typically looked to state law, often citing Doe v. Roe, 958 F.2d
763 (7th Cir.1992) (“While federal law governs most issues under RICO,
whether a particular interest amounts to property is quintessentially a
question of state law.”). See e.g. Diaz v. Gates, 420 F.3d 897 (9th Cir.2005)

(en banc), cert. denied, 546 U.S. 1131 (2006).

Cal. Civ. Code §§ 654 and 655 define “property” as “the thing of which
there may be ownership”, and provide that “[t]here may be ownership ... of
rights created or granted by statute”. Thus, rights created or granted by

statute are property in California.

Complaint: Brandenfels v. Roomster Corp. 7

 
10
11
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27

28

 

 

20.

21.

22.

23.

Case 5:20-cv-Qf@11-SVK Document 1 Filed 01/21220 Page 8 of 60

FACTUAL ALLEGATIONS: ROOMSTER

Defendant Roomster makes a web application called Roomster, which

purportedly allows people to view listings of rooms for rent in their area.

Roomster’s main source of revenue is from charging its users membership

fees.

Roomster’s membership fee in the United States is most recently $9.99 per

week.

Roomster acquires many of its members via an affiliate marketing program,
where “affiliates” or “affiliate marketers” refer potential customers to

Roomster via advertisements, and get paid for each person they refer.

FACTUAL ALLEGATIONS: PURPORTED NATURE OF THE AFFILIATE

MARKETING PROGRAM
24. A document titled “Roomster Corp. Affiliate Marketing Program Terms and
Condition [sic]” ostensibly governs Roomster’s affiliate marketing program
(the “Affiliate Terms”).
25. Roomster claims that it enforces these terms of service.
Complaint: Brandenfels v. Roomster Corp. 8

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

Case 5:20-cv-Q@@11-SVK Document1 Filed 01/21Z20 Page 9 of 60

26. Roomster claims that the intent of its affiliate marketing program is for
third-party websites to advertise for Roomster on their own sites, in

exchange for referral payments.

27. The Affiliate Terms state: “To enroll in the Affiliate Program, you must ...
provide us with ... the URL for your website that will link to the Company

Website in connection with the Affiliate Program (the “Affiliate Website”).”
28. Later, the Affiliate Terms state:

[A] “referral” that entitles you to a referral fee payment ... shall be
defined as a person who has been directed to a Company Website
through the use of a hypertext transfer link residing on the Affiliate
Website which is in the form. of a banner ad. or other promotional link
which automatically connects any person who clicks on the
applicable banner ad or other promotional link to FRoomster’s}-
Website, and which banner ad or other promotional link has been
supplied to you by [Roomster] as part of the Affiliate Program in

which you are participating.

Complaint: Brandenfels v. Roomster Corp. 9

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27

28

 

 

Case 5:20-cv-0@411-SVK Document 1 Filed 01/21/20 Page 10 of 60

29. According to the above, a valid referral occurs when an affiliate places an
advertisement for Roomster on the affiliate’s own website, and a person
clicks that advertisement.

FACTUAL ALLEGATIONS: TRUE NATURE OF THE AFFILIATE
MARKETING PROGRAM

30. A former Roomster employee wrote the following to Plaintiff: “[Roomster
has] an affiliate program that hires people in India to create fake listings on
Craigslist, Facebook groups and HotPads. The affiliates get in contact with
renters with fake identities, send them deep links created by Roomster then

delete all traces once a person creates an account on Roomster.”
31. The former employee’s statement is true.

32. Roomster intends for its affiliates to spam third-party websites with fake
listings for apartments and rooms for rent. These listings ultimately direct

victims to sign up for Roomster.

33. Roomster does not truly intend for its affiliates to post advertisements on the
affiliates’ own websites, or at least this is not the primary aim of its affiliate

marketing program.

Complaint: Brandenfels v. Roomster Corp. 10

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-O04ekl-SVK Document1 Filed 01/21/29. Page 11 of 60

34. Despite its Affiliate Terms stating that affiliates “must provide” the URL to
their Affiliate Website in order to enroll in the Affiliate Program, Roomster

allows its affiliates to operate without providing such a URL.

35. Roomster allows its affiliates to operate without providing such a URL
because it does not expect its affiliates to advertise on their own websites,

but rather on third-party websites like Craigslist, Facebook, and HotPads.

36. Roomster instructs its affiliates to take steps which make it harder for an
automated anti-spam system to detect the affiliates’ activities, and which

have no legitimate business purpose. Specifically:

a. Roomster instructs its affiliates to refer people via internet links which
Roomster generates.. These links. use the internet domain. “bnc.|t” and

redirect to Roomster’s website.

b. Roomster then instructs its affiliates to put the bnc.lt links behind two
other redirect links. Specifically, Roomster’s instructions say that after
generating the bnc.It redirect link, affiliates should “[t]hen use another

URL, then also use tiny URL - this is the safe way!”!

 

' TinyURL is a web service which allows anyone on the internet to create a redirect link that
goes through tinyurl.com. For example, an internet user has created a tinyurl redirect link to
Complaint: Brandenfels v. Roomster Corp. 1]

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-O0fakl-SVK Document1 Filed 01/21/2Q Page 12 of 60

c. Elsewhere, roomster tells its affiliates: “Do not post direct links
anywhere! Use tiny URL’s or redirecting links!”, and “No posting of
our links is allowed! You must use a referring URL. We search for
our links everyday. If we find them we remove you and withhold all

payments”.

d. For a business that is not engaged in wrongdoing, there is nothing
‘safer’ about sending a person through three redirect URLs before the
user finally arrives at the business’ website, as compared to sending

them through just one redirect URL.

e. Chaining multiple redirect URLs in a row makes it harder for an
automated system, such as an automated anti-abuse system, to detect

the final destination of a redirect.

f. Roomster considers hiding its website-behind three redirect URLs to-
be the “safe way” because it believes that its affiliate marketers’
practices are abusive, and that chaining redirect URLs will prevent

automated anti-abuse systems from detecting its affiliates’ activities.

 

“www.example.com”, which is “tinyurl.com/7567”. Anyone who navigates their web browser
to “tinyurl.com/7567” is now redirected to “www.example.com”.

Complaint: Brandenfels v. Roomster Corp. 12

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

Case 5:20-cv-O004@1-SVK Document 1 Filed 01/21/20. Page 13 of 60

37. Inan internal web page for affiliates, Roomster writes “We will terminate
any affiliate account that spams or posts on Facebook”. But shortly after, on
the same page, they either explicitly instruct or imply that affiliates should

post to facebook, in four different places:

a. (Asa step in a series of instructions for affiliates): “4. Post the link in

a FB group with Pictures.”

b. “Affiliates are over posting and spamming FB groups. Do not post
links in comments. Any affiliate who posts links in comments will be
blocked & account removed. You may only post rooms for rent, or
people who need rooms (with pictures) and a link to the correct listing

on Roomster.”

c. “FB group admins are complaining that Roomster affiliates are
posting in the comments of groups: This is NOF allowed. You must:
post “rooms for rent” or “people looking for rooms”. We are checking

& will remove any affiliate who is posting in comments!”

Complaint: Brandenfels v. Roomster Corp. 13

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27

28

 

 

38.

39.

40.

41.

42.

Case 5:20-cv-004sel-SVK Document 1 Filed 01/21/20, Page 14 of 60

d. “We removed many affiliates today who posted auto-redirecting links
on FB like https://goo.gl/f2 Wuk9. You must post links like

http://www.crazroom.com/.

By providing a rule, and then instructing its affiliates to break that rule mere
paragraphs later, Roomster intends to send a message to its affiliates that its

rules are not meant to be taken seriously.

Since the Affiliate Terms require referrals to come via a “banner ad or other
promotional link” which “resid[es] on the Affiliate Website”, Facebook

posts are not a valid way to obtain referrals according to the terms.

Roomster provides the following tip to its affiliates: “Make sure any
messages sent are clear and written in the clear and. easy. to. read-English, or.

whatever the local language you are promoting to.” [sic].

‘Sending messages’ is not a valid way to obtain referrals according to the

Affiliate Terms.

Roomster’s Affiliate Terms do not, in practice, govern its affiliate marketing

program.

Complaint: Brandenfels v. Roomster Corp. 14

 
17
18
19
20
21
22
23
24
25
26
27

28

 

 

43.

44.

45.

Case 9:20-Cv-O0@l 1-SVK Document 1 Filed 01/21/70 Page 15 of 60

Roomster’s Affiliate Terms only exist to make its affiliate marketing
program appear to be legitimate, when it is in fact a spam advertising

scheme.

Many of Roomster’s affiliates follow a particular pattern: They post fake
listings for rooms for rent on Craigslist, and set up an automated system to
monitor people’s email replies to those listings. The automated system
detects when phone numbers are present in people’s email replies, and then
sends text messages to those phone numbers, which tell the person that they

must sign up for a Roomster account in order to view or rent the room.

FACTUAL ALLEGATIONS: ROOMSTER SPAM RECEIVED BY
PLAINTIFF, & PLAINTIFF’S RELATIONSHIP WITH ROOMSTER

In mid-April 2019, Plaintiff began searching for a room to rent on Craigslist.
Between then and early June (when Plaintiff signed a lease for his current
residence), Plaintiff sent email replies to many Craigslist posts. These email
replies generally contained Plaintiffs cell phone number. During this period,

Plaintiff resided in Mountain View, CA.

Complaint: Brandenfels v. Roomster Corp. 15

 
10
11
12
13
14
15
16
7
18
19
20
21
22

24
25
26
27

28

 

 

Case 5:20-Cv-O004del-SVK Document1 Filed 01/21/20, Page 16 of 60

46. After his replies to some of the Craigslist posts, Plaintiff began receiving
text messages concerning those Craigslist posts, which directed him to sign
up for Roomster.

A7. Plaintiff often included language to the effect of “please do not send text
messages, so I know this isn’t a fake listing” in his email replies to Craigslist
posts.

48. Plaintiff received the 57 text messages documented in Exhibit A. These text
messages advertise Roomster’s services, and were sent by Roomster’s
affiliate marketers to Plaintiff's personal cell phone number.

49. Plaintiffs phone number, at which he received the above-mentioned text
messages, has been registered-in the National Do. Not Call Registry since
July 29, 2016.

50. Plaintiff has never agreed to the Roomster terms of service.

51. Plaintiff has never entered into any sort of legally binding agreement with
Roomster.

52. Plaintiff has never signed up for Roomster.

Complaint: Brandenfels v. Roomster Corp. 16

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

53.

54.

55.

56.

57.

58.

Case 5:20-cv-00444-SVK Document 1 Filed 01/21/20, Page 17 of 60

The text messages referenced in the previous paragraph were sent by a
computer system or computer systems with the capacity to store or produce
telephone numbers to be called using a random or sequential number

generator.

Plaintiff never gave express written consent to receive autodialed text

messages regarding Roomster.

Plaintiff never gave express written consent to receive text message

advertisements regarding Roomster.

Plaintiff specifically requested not to receive any text messages in most of

his craigslist replies.

The text messages that Plaintiff received violated his statutorily-granted
right to control whether a party may send autodialed text messages to his cell

phone.

The text messages that Plaintiff received violated his statutorily-granted
right to control whether a party may send telemarketing messages to his cell

phone.

Complaint: Brandenfels v. Roomster Corp. 17

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-OAd@d1-SVK Document 1 Filed 01/21/20 Page 18 of 60

FACTUAL ALLEGATIONS: DETAILED DESCRIPTIONS OF THE TEXT

MESSAGES

Note: This section is included mainly to fulfill the Rule 9 (b) requirement to plead

fraud with particularity. Most readers can skim or skip it.

59. Several of the text message advertisements that Plaintiff received began with
“Hi,I am the owner’. Each incident consisted of several text messages.

60. On one particular such incident, the messages read: “Hi,I am the owner. If
you need the room, just signup/signin www.aptshare24.info here. then i'll
call you and setup a time to view the room.”. This incident occurred on April
25, 2019, at 8:14 AM. The sender’s phone number was 360-334-6965.

61. The “Hi,I am the owner” messages were all sent by the same Roomster
affiliate (the “Owner Message Affiliate”).

62. The Owner Message Affiliate does not, in fact, own the properties that they
claim to own in the text messages.

63. The Owner Message Affiliate does not send these text messages on behalf of
any person or party who does own or is attempting to rent out any rooms.

Complaint: Brandenfels v. Roomster Corp. 18

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

64.

65.

66.

Case 5:20-cv-0044a-SVK Document 1 Filed 01/21/2Q,, Page 19 of 60

The Owner Message Affiliate’s claim to own the properties in question is a

deliberate lie.

The Owner Message Affiliate is engaged in a scheme to induce consumers
to purchase Roomster by posting fake Craigslist ads, harvesting consumers’
phone numbers from their replies to those Craigslist ads, and sending those
consumers text messages which falsely represent that the sender is the owner
of a particular room for rent, and that consumers will be able to rent that

room if they sign up for Roomster.

Several of the text message advertisements that Plaintiff received took the
form of: “[Received your email regarding/just got your email for] my CL ad
[name of Craigslist ad]. Please contact with the room owner directly at
[website URL]”. The linked website leads to a page containing a name and
photo, along with the messages “I am looking for a Roommate” and “Feel
free to call or text me anytime to set up a time for viewing or if you have any
other query”. The page also contains a “reveal” button which claims to
reveal the person’s contact information, but which, when clicked, tells the
user: “To protect from web scraper, robot and scam, only registered member

can reveal phone number. To reveal the number please Login or Register

Complaint: Brandenfels v. Roomster Corp. 19

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

67.

68.

69.

70.

71.

Case 5:20-cv-OQ4k1-SVK Document1 Filed O1/21/2Q Page 20 of 60

and verify your profile. It is free and takes only few clicks.”, and then

redirects the user to Roomster’s website.

One such text message that Plaintiff received read “just got your email for
my clad "NEWLY RENOVATED SINGLE ROOMS NEAR FINANCIAL
DISTRICT" Please contact with the room owner directly at

www.in.call4room.com”’.

Plaintiff received this message on April 17, 2019 at 9:31 AM, from

770-737-7943.

The link to www.m.call4room.com lead to a website matching the
description given in the previous paragraph, and contained an image of a

woman identified as “Lisa Allison’’.

The “Received your email”-like text messages all sent by the same Roomster

affiliate (“Received Your Email Affiliate”).

The web pages linked to by the Received Your Email Affiliate do not
contain profiles of real people. Or alternatively, the web pages contain
profiles of real people, but the web pages were created without those

people’s knowledge, and the Sender had no basis to believe that the people

Complaint: Brandenfels v. Roomster Corp. 20

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

72.

73.

74.

75.

Case 5:20-cv-00Adel-SVK Document 1 Filed 01/21/2Q, Page 21 of 60

in question were actually looking for roommates at the time that the Sender

sent the text messages.

The web pages linked to by the Received Your Email Affiliate do not have
the capacity to reveal the phone numbers of the people whose profiles it
presents, even to users who follow the directions that will purportedly allow

them to reveal the number.

The Received Your Email Affiliate deliberately and falsely claimed in the
text messages that the “owner” of the supposed room for rent could be

contacted at the linked website.

The Received Your Email Affiliate deliberately and falsely claimed that
after a user signs up for Roomster, the “reveal” button on the Sender’s

website would reveal the “owner” of the room’s phone number.

The Received Your Email Affiliate is engaged in a scheme to induce
consumers to purchase Roomster under false pretenses by posting fake
Craigslist ads, harvesting consumers’ phone numbers from their replies to
those Craigslist ads, sending text messages to those consumers, directing

them in the text messages to a link, which ultimately instructs users to sign

Complaint: Brandenfels v. Roomster Corp. 21

 
10
1]
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

76.

77.

78.

79.

80.

Case 5:20-cv-O0@l1-SVK Document1 Filed 01/21/2Q Page 22 of 60

up for Roomster and falsely claims that after doing so, they will be able to

view the contact information for a particular person looking for roommates.

Some of the text messages Plaintiff received took the form of: “[Plaintiff’s
cell phone number]. You replied to my craigslist ad-Room still available.
Thanks for your interest. Just sign up the link & lemme know when done for
next step. [link that redirects to Roomster] Let me know when you are

done.”. Each incident was composed of several text messages.

One such series of text messages that Plaintiff received read: “[Plaintiff’s
cell phone number]. You replied to my craigslist ad-Room still available.
Thanks for your interest. Just sign up the link & lemme know when done for
next step. http://ava.rommie.icu Let me know when you are done.”. This was

sent to Plaintiffs cell phone at 3:01 PM from the number 617-545-7973.

The “You replied to my craigslist ad” text messages were all sent by the

same Roomster affiliate (“You Replied Affiliate”).
The You Replied Affiliate does not rent out any rooms in the United States.

The You Replied Affiliate does not act on behalf of anyone who rents out

any rooms in the United States.

Complaint: Brandenfels v. Roomster Corp. 22

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

81.

82.

83.

84.

85.

Case 5:20-cv-0044-SVK Document 1 Filed 01/21/29, Page 23 of 60

The You Replied Affiliate deliberately and falsely implied in their text
messages that they were renting out a room, and that the recipient would
have an opportunity to rent that room if they signed up for Roomster using

the given link.

The You Replied Affiliate is engaged in a scheme to induce consumers to
purchase Roomster by posting fake Craigslist ads, harvesting consumers’
phone numbers from their replies to those Craigslist ads, and then sending
them text messages which falsely imply that they may rent a room from the

Sender after signing up for Roomster.

One text message Plaintiff received read “Hi, Yes! It's as yet open & I'm the
landlord. In the sake of viewing or visiting? Just go & Apply here:'
Goo.gl/KRTBPX ' (security reason) & set up an appointment on there then
I'll contact you ASAP.” Plaintiff received this message on May 15, 2019, at

8:51 AM, from 626-609-0925.

The sender of this ‘Goo.gl/KRTBPX’ message was not a landlord and did

not have a room for rent.

The sender of the Goo.gl/KRTBPX message is a Roomster affiliate.

Complaint: Brandenfels v. Roomster Corp. 23

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

86.

87.

88.

89.

90.

91.

Case 5:20-cv-0Qad1-SVK Document 1 Filed 01/21/20 Page 24 of 60

The sender of the Goo.gl/XRTBPX message falsely represented that they

were a landlord in an attempt to induce Plaintiff to sign up for Roomster.

The sender of the Goo.gl/XRTBPX message is engaged in a scheme to
induce consumers to purchase Roomster by posting fake Craigslist ads,
harvesting consumers’ phone numbers from their replies to those Craigslist
ads, and then sending them text messages which falsely state that the sender
is a landlord with a room for rent that may be viewed with a Roomster

account.

Some text messages that Plaintiff received read “Room still available if
interested do registration/sign up here> www.roomrental24.info then I'll call

you and set up a time to view the room.”
Plaintiff received one such message on May 8, at 10:01 PM.

www.roomrental24.info ultimately redirected to Roomster when Plaintiff

received the messages.

All such messages were from the same sender (the “www.roomrental24.info

Sender”).

Complaint: Brandenfels v. Roomster Corp. 24

 
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

92.

93.

94.

95.

96.

Case 5:20-cv-0Q4d1-SVK Document1 Filed O1/21/2Q Page 25 of 60

The www.roomrental24.info Sender falsely represented in the text messages
that they had a room for rent, which Plaintiff could view if he signed up for

Roomster.

The www.roomrental24.info Sender is engaged in a scheme to induce
consumers to purchase Roomster by posting fake Craigslist ads, harvesting
consumers’ phone numbers from their replies to those Craigslist ads, and
then sending them text messages which falsely state that the sender will call

to arrange a tour of an apartment if the recipient signs up for Roomster.

One text message that Plaintiff received read “I'm glad to know you're
interested please login here ( http://go0.gl/vuQR16 ) & Room available to
view let me know when done.” This text was followed by a link to the
original Craigslist post that it was in regard to. Plaintiff received it on May

9, 2019, at 6:50 AM, from 614-219-9349,

The sender of this text message falsely implied that they had a room

available to view.

The sender of this text message is a Roomster affiliate.

Complaint: Brandenfels v. Roomster Corp. 25

 
17
18
19
20
21
22
23
24
25
26
27

28

 

 

97.

98.

99.

Case 5:20-cv-O0ddh1-SVK Document 1 Filed 01/21/20. Page 26 of 60

The sender of this text message is engaged in a scheme to induce consumers
to purchase Roomster by posting fake Craigslist ads, harvesting consumers’
phone numbers from their replies to those Craigslist ads, and then sending
them text messages which falsely imply that the sender has a room that the

recipient can view if they sign up for Roomster.

Neither Roomster nor the affiliates described in this section are located in
California, so the text messages described above were sent in interstate

commerce.

All of the text messages that Plaintiff received were sent over a wire or

radio.

FACTUAL ALLEGATIONS: THE NATURE OF THE RELATIONSHIP

BETWEEN ROOMSTER AND ITS AFFILIATES

100. Roomster’s affiliates are its agents.

101. Roomster exercises control over the methods by which its affiliate marketers
advertise its services.

102. Roomster allows its affiliate marketers to use its trademarks.

Complaint: Brandenfels v. Roomster Corp. 26

 
25
26
27
28

 

 

Case 5:20-cv-004J4—SVK Document1 Filed 01/21/20 sePage 27 of 60

103. Roomster supplies software tools and/or instrumentalities for its affiliate

marketers to use in their activities as Roomster’s affiliate marketers.

104. Further investigation or discovery will reveal other facts which indicate a
principal-agent relationship between Roomster and its affiliate marketers.
FACTUAL ALLEGATIONS: ROOMSTER’S KNOWLEDGE OF ITS

AFFILIATES’ FRAUDULENT AND SPAM ACTIVITIES; FAILURE TO
ACT

105. Since Roomster’s affiliates are its agents, their knowledge may be imputed
onto Roomster. The rest of this section should not be construed to imply

otherwise.

106. Roomster is aware that its affiliate marketing program creates a monetary

incentive for its affiliates to violate the law.

107. Roomster has never done any sort of vetting of its affiliate marketers prior to

letting them join the marketing program.

108. In September 2016, CBS SF Bay Area published a news article titled

“Roomster App Manages To Make Bay Area Apartment Hunting Even

Complaint: Brandenfels v. Roomster Corp. 27

 
10
1]
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

Case 5:20-cv-OQd@a1-SVK Document 1 Filed 01/21/2Q Page 28 of 60

Harder”. The article described how, after replying to Craigslist posts, a San
Francisco resident received text messages advertising Roomster, in

circumstances similar to Plaintiff’ s.

 

 

 

109. Roomster was aware of the above CBS article, and gave comment for that
article.

110. In September 2016, a complaint was filed against Roomster in the Southern
District of New York (titled Zunno v. Roomster Corp., case no.
1:16-cv-07356-ALC), alleging violations of the TCPA by Roomster. This
complaint was later voluntarily dismissed.

111. In December 2017, SFGate published an article titled “SF renters are now
facing another, very bizarre headache”’. The article again described.a person
receiving text messages advertising Roomster, after replying to Craigslist
posts.

112. Roomster was aware of the SFGate article and gave comment for it.

2
sanfrancisco.cbslocal.com/2016/09/12/roomster-app-manages-to-make-bay-area-apartme
nt-hunting-even-harder/
www.sfgate.com/realestate/article/roomster-bay-area-rent-housing-craigslist-roommate-1
2428199. php

Complaint: Brandenfels v. Roomster Corp. 28

 
10
11
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27

28

 

 

113.

114.

115.

116.

117.

Case 5:20-cv-00414@SVK Document1 Filed 01/21/20 —Rage 29 of 60

In response to the above incidents, Roomster did not substantively change
any aspect of its affiliate marketing program to prevent its affiliates from

sending text message spam.

Between September 2016 and today, Roomster and its officers have never
believed, nor had reason to believe that its affiliates had ceased to advertise

Roomster via unsolicited text messages.

Roomster monitors consumer complaints about Roomster that are posted to

the website “Sitejabber” (sitejabber.com).
Roomster has responded to several consumer complaints on Sitejabber.

One particular complaint on Sitejabber, posted by a user on December 13,
2018, read: “Was lured from Craigslist with deceptive advertising. They
advertise on craigslist asking you to create an account to apply for the
Craigslist advertised room. I created an account and paid for a week
subscription. I Sent out 13 messages about open rooms on the website and
didn't get a single response. I'm not even convinced that the advertised

postings on Craigslist were real; they're really just looking to lure you into a

Complaint: Brandenfels v. Roomster Corp. 29

 
22
23
24
25
26
27
28

 

 

118.

119.

120.

Case 5:20-cv-OQ4a&k1-SVK Document 1. Filed 01/21/26. Page 30 of 60

paid subscription. I don't mind paying for a legitimate service, but this reeks

of deceptive advertising and foul play.”

Mr. Shriber read the above-quoted Dec. 13 complaint. He responded to the
complaint on December 15, with a message that read: “Max, Every single
listing on Roomster is created by a real person using a social login and
verified using an email & text. We record an ip address for every single
account created and login history. I'm sorry that you didn't like our service,
but your post is irresponsible. As you may know you created an account on
roomster on 1/13/2017 11:39:30 PM, using FB login we verified you using
your Linkedin, email & text on 12/3/2018 9:38:58 PM when you accessed

your account. All our users are just as real as you.”

Roomster was able to identify the Roomster account of the person who

posted the above-quoted Sitejabber complaint.

At the time that Mr. Shriber replied to the above Sitejabber complaint,
Roomster had a record of which affiliate marketer referred that particular

user to Roomster (the “Sitejabber Complainer Referrer”).

Complaint: Brandenfels v. Roomster Corp. 30

 
10
11
12
13
14
15
16
17
18
19
20
2]

22

24
25
26
27
28

 

 

121.

122.

123.

124.

125.

126.

Complaint: Brandenfels v. Roomster Corp. 31

Case 5:20-cv-OO0@d11-SVK Document1 Filed 01/21/20 Page 31 of 60

At the time that Mr. Shriber replied to the above Sitejabber complaint,
Roomster knew or suspected that the Sitejabber Complainer Referrer had
posted ads for rooms on Craigslist which did not correspond to real rooms

that were listed for rent on the Roomster platform.

At the time that Mr. Shriber replied to the above Sitejabber complaint,
Roomster knew or suspected that the Sitejabber Complainer Referrer was

sending unsolicited text messages to people.

At the time that Mr. Shriber replied to the above Sitejabber complaint,
Roomster did not ban or take disciplinary action against the Sitejabber

Complainer Referrer.

After Mr. Shriber replied to the above complaint, Roomster paid a referral

fee to the Sitejabber Complainer Referrer at least once.

After Mr. Shriber replied to the above complaint, Roomster charged a
membership fee to at least one user who was referred by the Sitejabber

Complainer Referrer.

Roomster monitors consumer complaints about Roomster that are posted to

the website of the “Better Business Bureau” (“BBB”).

 
10
11
12
13
14
15
16
17
18
19
20
21
22

24
25
26
27
28

 

 

127.

128.

Case 5:20-cv-O0Qd11-SVK Document 1 Filed 01/21/20 Page 32 of 60

Roomster has responded to several complaints on the Better Business

Bureau’s website.

One such complaint, posted to the BBB website on May 30, 2017, reads as
follows (note that the BBB stars out identifying information such as website
names): “I came across 3 ads of a similar nature, but I will only address the
most recent one I have experience specifically. While searching for places to
rent on *****##*** J found what seemed to be a particularly great deal for
a room to rent on **********_ the kind that seems too good to be true
similar to the scams on **********, but this is different. After contacting
the owner of the advertisement, I shortly after receive a text message asking
for me to sign up at a provided link that has been shortened using ******
URL shortener, and that soon after we can schedule a time to meet and see
the room. It ends with a "Sorry for the inconvenience.". So I followed the
link which brings me to the sign up page for Roomster. After I finished I
replied to the text message, which then returns again asking me to upgrade
my account to the member status costing money. Luckily, during this most
recent occurrence of finding one of these ads, I already had a member

account, so I replied to each text within seconds of the previous. Funny thing

Complaint: Brandenfels v. Roomster Corp. 32

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

129.

Complaint: Brandenfels v. Roomster Corp.

Case 9:20-Cv-OQ@11-SVK Document 1 Filed 01/21/20 Page 33 of 60

is that after I had mentioned that I had paid for the member account, the
contact went dead. I have sent many texts and still no reply. Once again,
there were very short time intervals between messages no longer than a

minute, the person did not simply go away, it is very probably a trick to

make me pay for a member account. I will provide pictures of the texts and

36 2 2k fe 2 a a oR ok 9?

Roomster read the above-quoted BBB complaint, and replied to it on June 1,
2017 as follows: “To Whom It May Concern: We received a BBB customer
complaint letter from **** **** ****** We do not have any affiliation with
eK ACKKEK ond do not have control over what Roomster members do or
post while on other sites. We can only track links and emails that originate
on the Roomster site. Search for a listing is a free service, person doesn’t
need to upgrade his account to do that. Upgrading your account gets you full
access to your mailbox, send and receive voice calls, text messages and click
through to all member's profiles on 2K Ro Rok Rok kok ok ok kok kok ok eo RoR KR OR

#A KKK (When available) He used our service, read and respond to the

messages he got at Roomster mailbox.”

uo
Mo

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

130.

131.

132.

133.

134.

135.

Case 9:20-Cv-OQ411-SVK Document 1 Filed 01/21/20 Page 34 of 60

The above BBB complaint contained sufficient information for Roomster to
identify the affiliate marketer whose referral links were pointed to by the

URL shortener. (“BBB Complaint Affiliate”).

At the time that Roomster replied to the above complaint, Roomster knew or
suspected that the BBB Complaint Affiliate had posted ads for rooms on
Craigslist which did not correspond to real rooms that were listed for rent on

the Roomster platform.

At the time that Roomster replied to the above complaint, Roomster knew or
suspected that the BBB Complaint Affiliate was sending unsolicited text

messages.

At the time that Roomster replied tothe above complaint, Roomster did-not

ban or take any disciplinary action against the BBB Complaint Affiliate.

After Roomster replied to the above BBB complaint, Roomster paid the

BBB Complaint Affiliate a referral fee at least once.

After Roomster replied to the above BBB complaint, Roomster accepted
membership fees from at least one user who was referred by the BBB

Complaint Affiliate.

Complaint: Brandenfels v. Roomster Corp. 34

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

136.

137,

138.

139.

Case 5:20-cv-OQ@sl1-SVK Document 1 Filed 01/21/20 Page 35 of 60

After Roomster replied to the above BBB complaint, Roomster accepted
membership fees from at least one user who was referred by the BBB

Complaint Affiliate.

Roomster has either directly received or become aware of many consumer
complaints which allege, allude that, or logically imply that Roomster’s
affiliate marketers are engaged in spam, fraudulent advertising, or
unsolicited telemarketing. This happened in at least March 2015, April 2015,
May 2015, June 2015, September 2015, October 2015, December 2015,
February 2016, March 2016, May 2016, August 2016, September 2016,
October 2016, November 2016, February 2017, May or June 2017, July
2017, August 2017, September 2017, December 2017, April 2018,

December 2018, February 2019, and April 2019.

Roomster has received multiple requests from consumers to stop receiving

text messages advertising Roomster’s services.

In at least some cases, after receiving the unsubscribe requests referenced in

the previous paragraph, Roomster did not take any steps to prevent those

Complaint: Brandenfels v. Roomster Corp. 35

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

140.

141.

142.

143.

Complaint: Brandenfels v. Roomster Corp. 36

Case 5:20-cv-OQsl1-SVK Document 1 Filed 01/21/20 Page 36 of 60

specific consumers from receiving future marketing texts from Roomster’s

affiliates.

In September 2016, in an email exchange with a Facebook group
administrator who was complaining about spam by Roomster’s affiliates,
Defendant Shriber wrote: “These are affiliates. They are people that we
don’t know, but it is my experience when i give them specific [sic] and tell

them that they will not be paid if they do this, they listen.”

Roomster believes that an effective way to prevent its affiliate marketers
from doing something is to post a message with specific instructions not to

do that thing, and a warning that marketers who do it won’t be paid.

Roomster does not prominently display any message to its affiliate
marketers that they will not be paid if they send unsolicited text messages to
consumers. Or, they did not until they became aware that this legal action

was likely to occur.

Roomster does not prominently display any message to its affiliate

marketers that they will not be paid if they use fake identities or false

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27

28

 

 

144.

145.

146.

147.

148.

Case 5:20-cv-O@a11-SVK Document 1 Filed 01/21/20 Page 37 of 60

pretenses to acquire customers. Or, they did not until they became aware that

this legal action was likely to occur.

Roomster prominently displays many other messages and instructions to its
affiliate marketers, and emphasizes some of them with colored and/or bolded

text.

Roomster’s terms of service state: “Under California Civil Code Section
1789.3, users located in California are entitled to the following consumer
rights notice: If a user has a question or complaint regarding the Service,

please send an email to help@roomster.com.”

The help@roomster.com email inbox is regularly monitored by agents of

Roomster.

Roomster ignores emails sent to the help@roomster.com address which

complain about text message spam.

Roomster has failed to implement effective systems, procedures, or policies
to prevent its affiliates from engaging in fraudulent advertisement and illegal

telemarketing.

Complaint: Brandenfels v. Roomster Corp. - 37

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

149.

150.

151.

152.

Complaint: Brandenfels v. Roomster Corp. 38

Case 5:20-cv-OQ#)1-SVK Document 1 Filed 01/21/20 Page 38 of 60

Roomster’s failure to implement such systems, procedures, or policies is
deliberate, and intended to allow Roomster to continue benefiting financially

from such activities.

In instances where Roomster has banned affiliate marketers due to suspicion
or actual knowledge that the affiliate violated US or state law, Roomster has
kept the money that it gained due to those potential violations, and has
continued to accept subscription fees from Roomster subscribers who were

referred by the banned marketer.

For every affiliate marketer actively participating in Roomster’s marketing
program, Roomster possesses knowledge of either that marketer’s identity,
or information which could be used by government agencies to establish that

marketer’s identity (e.g. payment information).

In every instance where Roomster has become aware-that-an-affiltate-
violated US or state law, Roomster has not referred that affiliate’s
information to any government agencies who would be responsible for

enforcing those laws.

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

153.

154.

155.

156.

Case 5:20-cv-OQd 1-SVK Document 1 Filed 01/21/29 Page 39 of 60

Where Roomster has been aware of criminal or tortious behavior by its
affiliates: Aside from customers who have filed lawsuits, threatened legal
action against Roomster, or requested refunds from Roomster, Roomster has
never attempted to compensate its customers who were harmed by criminal
or tortious behavior by its affiliates, or to notify those customers that they
were victims of such behavior, despite having precise knowledge of which
customers were obtained by which affiliates. This is true even for users who

Roomster knows were referred to Roomster under false pretenses.

FACTUAL ALLEGATIONS: ROOMSTER’S FAKE APP REVIEW

SCHEME, AND USE OF THE RESULTING INCOME
A former Roomster employee wrote the following to Plaintiff: “They simply -
do not care about their customers’ experience, only profit. I believe you have

read enough reviews on BBB, despite their fake paid reviews on App Store.”

Roomster has paid some party or organization to leave fake positive reviews

for the Roomster app on the Apple and Google application stores.

For example, one such fake Roomster review was posted to the Google Play
store at least four times: “I enjoy using the app. But one of the more recent

updates added neighborhood tags to the map. These can cover listings and

Complaint: Brandenfels v. Roomster Corp. 39

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

157.

158.

Case 5:20-cv-Ofedk11-SVK Document1 Filed 01/21/20 Page 40 of 60

make it difficult to click on them. If one is clicked then all listings outside of
that area are removed and it can be confusing if you didn’t realize that.” This
was posted as a five-star review by four distinct Google accounts on

February 18, March 6, March 9, and March 18, 2019.

The following is another fake Roomster review which was posted several
times by different Google accounts on the Google Play store: “With this
great app I was able to find me a very nice place to stay & now call my new
home... it's a great app & information is always submitted me to daily & I
love the set up of how you can either call or email the landlord”. It was
posted as a five-star review by five different Google user accounts on

February 18, February 21, March 7, March 10, and March 12, 2019.

The following is another fake Roomster review which was posted several
times by different Google accounts to the Google Play Store: “Wow what a
great idea !!! Jt was a great experience for me to use this app and find a
roomate who never knew me .they gave me one of best of the best roomate
ever lol”. It was posted as a five-star review by six different Google user
accounts on February 20, February 21, March 6, March 10, March 11, and

March 14, 2019.

Complaint: Brandenfels v. Roomster Corp. 40

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

159.

160.

161.

Case 5:20-cv-OQ@l1-SVK Document 1 Filed 01/21/20 Page 41 of 60

The following is another fake Roomster review which was posted on the
Google Play store: “Do you want to find roommates? Roomster will help
you. I have downloaded this app on my iPhone. It's really easy to use. I like
it because it is very useful in my life. Great!”. It was posted as a five-star
review on March 2, 2019. (While this reviewer claims to have installed the
app on their iPhone, the Google Play store offers only Android apps, which
cannot be installed on an iPhone. Additionally, the Google Play Store app
itself cannot be accessed from an iPhone, so a person who uses an iOS
device and not an Android device could not have left this review on the

Google Play store.)

Each of the above-quoted Google reviews was posted by some party or
parties who were paid by Roomster. Where two such reviews have the same

contents, they were posted by the same party.

When a single party uses multiple accounts to post multiple positive reviews
of the same app on the Google Play store, they falsely represent that each of
those reviews was posted by a different party, and that each party who

posted such a review had a positive experience with the app. In aggregate,

Complaint: Brandenfels v. Roomster Corp. 4]

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

162.

163.

164.

165.

166.

Case 5:20-cv-OQ@11-SVK Document1 Filed O1/21/2Q Page 42 of 60

this has the effect of falsely representing the number of people who had

positive experiences with the app.

Roomster pays for such fake reviews on a regular basis, periodically
‘topping off their app with new fake reviews whenever the average score

drops too low.
Roomster has paid for fake reviews on a regular basis since 2015 or earlier.

By paying for a party or parties to post fake positive reviews on the Google
and Apple application stores (“Fake App Reviews”), Roomster intends to
mislead consumers about what proportion of Roomster users are satisfied
enough with Roomster to leave a positive review. In doing this, they hope
that some of these consumers will decide to purchase Roomster membership

on the basis of this false information.

Roomster’s app contains writings. When Roomster publishes its app to the

Google and Apple application stores, it transmits those writings over a wire.

As of the date of filing this complaint, Roomster most recently published its
Android app to the Google Play store on January 10, 2020, and its iOS app

to the Apple app store on January 10, 2020.

Complaint: Brandenfels v. Roomster Corp. 42

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-O0M@l1-SVK Document1 Filed 01/21/20 Page 43 of 60

167. The Google Play and Apple app stores serve Roomster to users who are
located in American states outside of New York, and thus affect interstate
commerce.

168. When a user views Roomster’s Android or iOS app on their respective
platforms, the user sees the average rating of the app, and has the ability to
read detailed reviews of the app.

169. The average review score is an important factor in determining whether
users are willing to install or pay for an app.

170. The true average rating of Roomster’s apps, absent fake reviews, is less than
three out of five stars.

171. Roomster’s app on the Google and Apple application stores allows users to
purchase a subscription from within the app.

172. Roomster regularly accepts subscription fees from users who purchase
subscriptions via its app on the Google or Apple stores.

173. Roomster has regularly accepted subscription fees via the Google and Apple
application stores since it began its Fake App Review scheme.

Complaint: Brandenfels v. Roomster Corp. 43

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

174.

175.

176.

177.

178.

Case 5:20-cv-O0d@h1-SVK Document 1 Filed 01/21/2Q Page 44 of 60

Some income from these subscription fees is attributable to the Fake App
Review scheme, since users are much less likely to purchase services with

bad reviews.

Roomster has used some such income to fund its affiliate marketing

program.

FACTUAL ALLEGATIONS: DEFENDANTS SHRIBER AND ZAKS’

INVOLVEMENT IN THE AFFILIATE MARKETING PROGRAM
Defendants Shriber and Zaks were closely involved in the creation of the
affiliate marketing program, and remain involved in its management and

day-to-day operations.

Defendants Shriber and Zaks are aware that the true purpose of the affiliate
marketing program is to refer customers to Roomster via fake housing ads

on third-party sites.

Defendants Shriber and Zaks are aware that it is common for Roomster’s
affiliate marketers to send fraudulent, autodialed text message

advertisements to unconsenting consumers in order to obtain referrals.

Complaint: Brandenfels v. Roomster Corp. 44

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

179.

180.

181.

182.

183.

184.

Case 5:20-Cv-O0 dbl. 1-SVK Document 1 Filed 01/21/2Q Page 45 of 60

Defendants Shriber and Zaks have not acted in their capacities as executives
of Roomster to stop their affiliate marketers from spamming consumers, or
to the extent that they have done so, it has been performative and

deliberately ineffective.

Defendants Shriber and Zaks wish for the affiliate spam to continue, because

as major shareholders of Roomster, they personally profit from this spam.

COUNT 1: VIOLATIONS OF 47 U.S.C. § 227 (b) (1) (A) (iii)

Plaintiff incorporates by reference all of the paragraphs in the above

“FACTUAL ALLEGATIONS?” sections as though fully stated herein.

Each of the aforementioned 57 text messages constitutes a violation of 47

U.S.C. § 227 (b) (1) (A) (iii) by Roomster’s affiliates.

The aforementioned text messages harmed Plaintiff by depriving him of his
right to control which parties are allowed to send autodialed text messages to

his cell phone.

Roomster’s affiliates were acting in their capacities as Roomster’s agents,

and for Roomster’s benefit, when sending the text messages.

Complaint: Brandenfels v. Roomster Corp. 45

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

185.

186.

187.

188.

189.

Case 5:20-cv-O0411-SVK Document 1 Filed 01/21/20 Page 46 of 60

Under 47 U.S.C. § 227 (b) (3), Plaintiff is entitled to $500 from Roomster

for each of the 57 violations, for a total of $28,500.

The fact that Roomster was previously sued under the TCPA demonstrates
that it is aware of the TCPA laws and regulations. This exceeds the standard

required for the Court to treble damages under 47 U.S.C. § 227 (b) (3).

Because Defendants Shriber and Zaks acted as officers of Roomster, were
generally aware of the TCPA violations by Roomster’s affiliates, personally
benefited from these violations, and participated in managing Roomster’s
affiliate marketing program, they should, in theit personal capacities, be held
jointly liable for any damages for which Roomster is found liable under this

count.

47 U.S.C. § 227 (b) (3) also permits Plaintiff to seek an injunction against

future auto-dialing violations by Roomster.

COUNT 2: VIOLATIONS OF 47 CFR 64.1200 (c) (2)
Plaintiff incorporates by reference all of the paragraphs in the abeve

“FACTUAL ALLEGATIONS” sections as though fully stated herein.

Complaint: Brandenfels v. Roomster Corp. 46

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-OQd@el1-SVK Document 1 Filed 01/21/20 Page 47 of 60

190. Each of the 57 aforementioned text messages constitutes a “telephone
solicitation” for the purposes of CFR 64.1200 (c).

191. 47 CFR 64.1200 (e) causes 47 CFR 64.1200 (c) (2) to apply to cell phones.

192. Each of the 57 aforementioned text messages constitutes a violation of 47
CFR 64.1200 (c) (2), due to Plaintiff’s cell phone number being on the Do
Not Call List.

193. Roomster’s affiliates were acting in their capacities as Roomster’s agents,
and for Roomster’s benefit, when sending the text messages.

194. Alternatively to the above paragraph: Irrespective of whether Roomster’s
affiliates are its agents, the affiliates sent the text messages “on behalf of”
Roomster for the purposes of 47 U.S.C. § 227 (c) (5).

195. The aforementioned text messages harmed Plaintiff by depriving him of his
right to control which parties are allowed to telemarket to his cell phone.

196. Under 47 U.S.C. § 227 (c) (5), Plaintiff is entitled to seek $500 from
Roomster for each of the 57 violations, for a total of $28,500.

197. The fact that Roomster was previously sued under the TCPA demonstrates
that it is aware of the existence of the TCPA. Roomster additionally was

Complaint: Brandenfels v. Roomster Corp. 47

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

198.

199,

Case 5:20-cv-OQ@L1-SVK Document1 Filed 01/21/20 Page 48 of 60

aware of a pattern of TCPA violations by its affiliate marketers, over a span
of several years. Despite this, Roomster willfully did not establish effective
procedures to prevent its affiliate marketers from contacting phone numbers
on the Do Not Call List in contravention of the TCPA. This meets the
willfulness standard required for the Court to treble damages under 47

U.S.C. § 227 (c) (5).

Because Defendants Shriber and Zaks acted as officers of Roomster, were
generally aware of the TCPA violations by Roomster’s affiliates, personally
benefited from these violations, and participated in managing Roomster’s
affiliate marketing program, they should, in their personal capacities, be held
jointly liable for any damages for which Roomster is found liable under this

count.

47 U.S.C. § 227 (c) (5) also permits Plaintiff to seek an injunction against

future telemarketing violations by Roomster.

COUNT 3: NEGLIGENCE

200. Plaintiff incorporates by reference all of the paragraphs in the above
“FACTUAL ALLEGATIONS?” sections as though fully stated herein.
Complaint: Brandenfels v. Roomster Corp. 48

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

201.

202.

203.

204.

205.

Case 5:20-Cv-OQuel1-SVK Document1 Filed O1/21/2Q Page 49 of 60

Roomster owes a general duty of care to the public.

It was foreseeable to Roomster that its affiliate marketing program would

create an incentive for its affiliates to engage in spam.

Given the prior TCPA lawsuit, the news articles, and the numerous
consumer complaints that Roomster was aware of regarding spam text
messages by its affiliates, Roomster should have known that many of its

affiliates advertised Roomster via unsolicited text messages.

It was foreseeable to Roomster that this text message problem would
continue if it kept operating its Affiliate Program in the same way, without

taking additional precautions against text message spam.

There were many things that Roomster could have feasibly done to reduce

text message spam:

a. Roomster could have enforced the requirement in their Affiliate
Terms that affiliates must provide the URL of their website when they
sign up, instead of allowing anyone to sign up without providing a

website.

Complaint: Brandenfels v. Roomster Corp. 49

 
10
11
12
13
14
15
16
17
18
i)
20
21
22

24
25
26
27
28

 

 

Case 5:20-cv-OQ@1-SVK Document 1 Filed 01/21/29 Page 50 of 60

b. Roomster could have prominently displayed a message to affiliates
giving them specific instructions not to send text messages, under
penalty of not being paid. Defendant Shriber even stated in the

previously quoted email that in his experience, this method works.

c. Instead of ignoring consumer complaints that mentioned unwanted
text messages, Roomster could have proactively replied and requested
more information, in order to identify and ban the affiliates

responsible.

206. Roomster breached its duty to the public by continuing to operate its affiliate
program without taking the above or any other reasonable precautions

against text message spam.

207. Ifnot for Roomster’s operation of its affiliate marketing program without
sufficient precautions, Plaintiff would not have received the above-alleged

text messages.

208. The 57 text messages that Plaintiff received constitute violations of 47

U.S.C. § 227 (b) (1) (A) (iii), which prohibits automated calls to cell phones.

Complaint: Brandenfels v. Roomster Corp. 50

 
10
1]
12
13
14
15
16
17
18
19
20
2]
22

24
25
26
27

28

 

 

Case 5:20-cv-OQd@d1-SVK Document 1 Filed 01/21/20 Page 51 of 60

209. The 57 text messages that Plaintiff received constitute violations of 47 CFR
64.1200 (c) (2), which prohibits telemarketing to numbers on the do-not-call

list.

210. The aforementioned text messages violated Plaintiff's statutorily-granted

rights to control who may send him autodialed and telemarketing messages.

211. The TCPA assigns an objective minimum pecuniary value to injuries to the
above rights - $500 for each violation of the right to prevent parties from
initiating telemarketing to a cell phone, under 47 U.S.C. § 227 (c) (5); and
$500 for each violation of the right to prevent parties from initiating
autodialed calls to a cell phone, under 47 U.S.C. § 227 (b) (3). By this
measure, plaintiff's damages total $57,000 (57 text messages * 2 violations

per message * $500 per violation).

COUNT 4: VIOLATIONS OF 18 U.S. CODE § 1962 (a) BY ROOMSTER

212. Plaintiff incorporates by reference all of the paragraphs in the above

“FACTUAL ALLEGATIONS?” sections as though fully stated herein.

213. Together, Roomster and the parties who posted the Fake App Reviews

constitute an enterprise for the purposes of 18 U.S. Code § 1962 (the

Complaint: Brandenfels v. Roomster Corp. 5]

 
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27

28

 

 

214.

215.

216.

217.

Case 5:20-cv-OG@d1-SVK Document 1 Filed 01/21/@Q Page 52 of 60

“Roomster Fraudulent Marketing Enterprise” or “RFME”). The purpose of

this enterprise is to obtain paying customers for Roomster.

Alternatively, Roomster itself may be considered the “Roomster Fraudulent

Marketing Enterprise” for the purposes of this count.

The RFME is engaged in or affects interstate commerce (as many Roomster

customers are not located in New York).

The purchase of Fake App Reviews by Roomster, described above,
constitutes a scheme by Roomster to obtain money under false pretenses.
The false pretense is that users who reviewed Roomster, on average, gave it
a high rating. Roomster intends for this to make potential customers more

willing to purchase Roomster via the app.

By publishing their Android and iOS apps to the Google and Apple
application stores, Roomster furthered the Fake App Review scheme. These
acts of publishing involved transmitting writings “by means of wire ... in
interstate or foreign commerce”. Thus, these acts of publishing constitute

violations of 18 U.S. Code § 1343 (“wire fraud”).

Complaint: Brandenfels v. Roomster Corp. 52

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

218,

219.

220.

221.

Case 5:20-cv-Of@@11-SVK Document 1 Filed 01/21/20 Page 53 of 60

Under 18 U.S. Code § 1961 (1) (B), violations of 18 U.S. Code § 1343
(“wire fraud”) constitute “racketeering activity” for the purposes of 18 U.S.

Code § 1962.

The Fake App Review scheme constitutes a “pattern” of racketeering

activity by Roomster for the purposes of 18 U.S. Code § 1962 because it is:
a. Composed of many individual acts of wire fraud.
b. Indiscriminately targeted to many victims.

c. Ongoing over time, and will continue into the future for as long as the
fake reviews are visible to the public and Roomster continues to

publish its apps to the stores.

Roomster has violated 18 U.S. Code § 1962 (a): It received income derived
from a pattern of racketeering activity, and it invested this income in the
operation of the Roomster Fraudulent Marketing Enterprise by using it to

fund its affiliate marketing program.

The text messages that Plaintiff received in connection with the above text
message schemes constitute violations of 47 U.S.C. § 227 (b) (1) (A) (iii),

which prohibits automated calls to cell phones.

Complaint: Brandenfels v. Roomster Corp. 53

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27

28

 

 

222.

223.

224.

225.

226.

227.

Case 5:20-cv-O04g1-SVK Document 1. Filed 01/21/29. Page 54 of 60

The text messages that Plaintiff received in connection with the above text
message schemes constitute violations of 47 CFR 64.1200 (c) (2), which

prohibits telemarketing to numbers on the do-not-call list.

The aforementioned text messages violated Plaintiff's statutorily-granted

rights to control who may send him autodialed and telemarketing messages.
Under California law, these injured rights constitute property.

Plaintiffs injuries would not have happened but for Roomster’s violation of
18 U.S. Code § 1962 (a): Had Roomster not funded its affiliate marketing
program, the marketers would not have engaged in the fraudulent,

unsolicited telemarketing that harmed Plaintiff.

Plaintiff's injuries were a natural and foreseeable consequence of Roomster
paying the affiliate marketers, because Roomster knew that many of its
affiliates marketed Roomster via autodialed and unsolicited text messages,
and Plaintiff's harms were a natural and foreseeable consequence of

autodialed and unsolicited text messages.

The TCPA assigns an objective minimum pecuniary value to injuries arising

from violations of the above property rights - $500 for each violation of the

Complaint: Brandenfels v. Roomster Corp. 54

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

228.

229.

Case 5:20-cv-O@e&11-SVK Document 1 Filed 01/21 foal) Page 55 of 60

right to prevent parties from initiating telemarketing to a cell phone, under
47 U.S.C. § 227 (c) (5); and $500 for each violation of the right to prevent
parties from initiating autodialed calls to a cell phone, under 47 U.S.C. § 227
(b) (3). By this measure, plaintiff's damages total $57,000 (57 text messages

* 2 violations per message * $500 per violation).

Because Plaintiff suffered injuries to his property, and because there is an
objective pecuniary value assignable to those injuries, Plaintiff's injuries are
sufficient to meet the “injured in his business or property” standard required

to recover damages under 18 U.S. Code § 1964 (c).

Under 18 U.S. Code § 1964 (c), Plaintiff is entitled to bring an action against
Roomster to recover the above TCPA damages because those damages were

a result of Roomster’s violation of 18 U.S. Code § 1962 (a).

COUNT 5: VIOLATIONS OF 18 U.S. CODE § 1962 (c) BY ROOMSTER

230. Plaintiff incorporates by reference all of the paragraphs in the above
“FACTUAL ALLEGATIONS” section as though fully stated herein.

231. Together, Roomster and the third parties who posted the Fake App Reviews
constitute an enterprise for the purposes of 18 U.S. Code § 1962 (the

Complaint: Brandenfels v. Roomster Corp. 55

 
10
1]
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

 

232.

233.

234.

235.

236.

Case 5:20-cv-O04ah1-SVK Document1 Filed 01/21/20. Page 56 of 60

“Roomster Fraudulent Marketing Enterprise” or “RFME”). The purpose of

this enterprise is to obtain paying customers for Roomster.

The RFME is engaged in or affects interstate commerce (as many Roomster

customers are not located in New York).

The 57 text messages alleged above constitute violations of 18 U.S. Code

§ 1343 (“wire fraud”), because they are sent in furtherance of schemes “for
obtaining money ... by means of false or fraudulent pretenses”, and sending
the text messages constituted the transmission of writings “by means of wire

... in interstate or foreign commerce”.

Under 18 U.S. Code § 1961 (1) (B), violations of 18 U.S. Code § 1343
(“wire fraud”) constitute “racketeering activity” for the purposes of 18 U.S.

Code § 1962.

Roomster’s affiliates were acting in their capacities as Roomster’s agents,

and for Roomster’s benefit, when sending the text messages.

The fraudulent text messages constitute a “pattern” of racketeering activity

by Roomster, since the associated schemes are ongoing over time, can be

Complaint: Brandenfels v. Roomster Corp. 56

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27

28

 

 

237.

238.

239.

240.

Case 5:20-cv-O@mL1-SVK Document 1 Filed 01/21faQ Page 57 of 60

expected to continue into the future, and are indiscriminately targeted to

many people.

The text messages that Plaintiff received in connection with the above text
message schemes violated 47 U.S.C. § 227 (b) (1) (A) (iii), which prohibits

automated calls to cell phones.

The text messages that Plaintiff received in connection with the above text
message schemes violated 47 CFR 64.1200 (c) (2), which prohibits

telemarketing to numbers on the do-not-call list.

Plaintiff suffered harm to his property as a result of the above text messages,
because they violated his statutorily-granted rights, which are property under

California law.

The TCPA assigns an objective minimum pecuniary value to injuries to the
above rights - $500 for each violation of the right to prevent parties from
initiating telemarketing to a cell phone, under 47 U.S.C. § 227 (c) (5); and
$500 for each violation of the right to prevent parties from initiating

autodialed calls to a cell phone, under 47 U.S.C. § 227 (b) (3). By this

Complaint: Brandenfels v. Roomster Corp. 57

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 5:20-cv-Ofedkl1-SVK Document 1 Filed 01/21/aQ Page 58 of 60

measure, plaintiff's damages total $57,000 (57 text messages * 2 violations

per message * $500 per violation).

241. Because Plaintiff suffered injuries to his property, and because there is an
objective pecuniary value assigned to those injuries, Plaintiffs injuries are
sufficient to meet the “injured in his business or property” standard required

to recover damages under 18 U.S. Code § 1964 (c).

242. The harms that Plaintiff sustained were foreseeable and natural
consequences of the above-alleged 18 U.S. Code § 1343 (“wire fraud”)

violations, because:

a. It is foreseeable and natural that sending unsolicited, autodialed

telemarketing texts would injure a person’s TCPA rights.

b. In this case, the very act of sending the unsolicited, autodialed

telemarketing messages was also the wire fraud.

243. Under 18 U.S. Code § 1964 (c), Plaintiff is entitled to bring an action against
Roomster to recover the above TCPA damages because those damages were

a result of Roomster’s violation of 18 U.S. Code § 1962 (c).

Complaint: Brandenfels v. Roomster Corp. 58

 
10
11
12
13
14
15
16
17
18
19
20
2]
22
23
24
25
26
27
28

 

 

244.

245.

246.

247.

Case 5:20-cv-O@w1-SVK Document1 Filed 01/21/aQ Page 59 of 60

REQUEST FOR RELIEF
Under 47 U.S.C. § 227 (b) (3), Plaintiff seeks an injunction against future

autodialing violations by Defendants.

Under 47 U.S.C. § 227 (c) (5), Plaintiff seeks an injunction against future

telemarketing violations done by or on behalf of Defendants.

Under 18 U.S. Code § 1964 (c), Plaintiff seeks from Roomster the damages
in either Count 4 or Count 5 ($57,000 in either case). Plaintiff asserts that
the ‘knowing or willful’ requirements are satisfied for the purposes of the
TCPA’s treble damages. This is multiplicative with the treble damages
mandated by the RICO Act, for nonuple damages overall. Plaintiff believes
that Defendants’ conduct was particularly egregious in this case, and thus
that applying nonuple damages is appropriate. Plaintiff requests that the

Court award these nonuple damages, totaling $513,000.

Alternatively to the previous paragraph: Under 47 U.S.C. § 227 (b) (3) and
47 U.S.C. § 227 (c) (5), Plaintiff seeks from Defendants the sum of the
damages arising from Counts | and 2, for a total of $57,000. Plaintiff further

requests that the Court treble these damages, which would be right and

Complaint: Brandenfels v. Roomster Corp. 59

 
10
11
12
13
14
15
16
17
18
19
20
21

22

24
25
26
27
28

 

248.
249.
250.
251.

252.

Jan L| ‘Lovo

Case 5:20-cv-O@@d1-SVK Document 1 Filed 01/21/aQ Page 60 of 60

proper due to Defendants’ willful and knowing conduct in violation of the

law. The trebled damages total $171,000.

Alternatively to the previous two paragraphs: Under common law, Plaintiff

seeks the damages in Count 4 from Roomster, totaling $57,000.

Plaintiff seeks reimbursement by Defendants for any costs incurred in this

case.

If Plaintiffs claims under RICO are upheld, Plaintiff seeks reimbursement

by Defendants for any attorney’s fees incurred in this case.

Plaintiff seeks any additional remedies the Court deems just and reasonable.

JURY TRIAL
Pursuant to the 7th amendment to the US Constitution, Plaintiff requests a

trial by jury.

ADDENDUM

Zn

Alexander vor Brandeatel

Complaint: Brandenfels v. Roomster Corp. 60

 

 
